—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered September 4, 1996, which granted defendants’ motion for summary judgment to the extent of dismissing so much of plaintiffs third cause of action as alleges that defendant Levitas made improper political contributions and that defendant Handel misappropriated investment opportunities, and denied plaintiffs cross motion for summary judgment and for an order excluding certain documents from evidence, unanimously affirmed, without costs.
Defendants fail to demonstrate that the actions taken by the new management team of defendant partnership between 1982 and 1985 and thereafter were done in accordance with the terms of the Partnership Agreement or that such provisions were waived, and the evidence offered by plaintiff is sufficient to raise issues of fact as to the other aspects of the case raised on defendants’ appeal (see, Communications & Entertainment Corp. v Hibbard Brown & Co., 202 AD2d 191). We have considered the parties’ other contentions for affirmative relief and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.